Affirmed and Opinion Filed August 27, 2018




                                        S    In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                     No. 05-18-00053-CR
                                     No. 05-18-00054-CR
                                     No. 05-18-00055-CR
                                     No. 05-18-00056-CR
                          CARLOS MANUEL RIVERA, Appellant
                                        V.
                            THE STATE OF TEXAS, Appellee

                   On Appeal from the Criminal District Court No. 6
                                 Dallas County, Texas
      Trial Court Cause Nos. F17-45821-X, F17-45822-X, F17-45823-X, F17-45824-X

                            MEMORANDUM OPINION
                        Before Justices Francis, Fillmore, and Whitehill
                                 Opinion by Justice Whitehill
       Appellant Carlos Manuel Rivera waived a jury trial and pleaded guilty to manufacture and

delivery of methamphetamine in an amount of four grams or more but less than 200 grams,

unlawful possession of a firearm by a felon (UPFF), and two forgery of a government instrument

offenses. Appellant also pleaded true to two enhancement paragraphs in the drug case and one

enhancement paragraph in the other three cases.         After finding appellant guilty and the

enhancement paragraphs true, the trial court sentenced appellant to twenty-five years’

imprisonment in the drug case and five years’ imprisonment in the UPFF and forgery cases.

       On appeal, appellant’s attorney filed a brief in which she concludes the appeals are wholly

frivolous and without merit. The brief meets the requirements of Anders v. California, 386 U.S.
738 (1967). The brief presents a professional evaluation of the record showing why, in effect,

there are no arguable grounds to advance. See High v. State, 573 S.W.2d 807, 812 (Tex. Crim.

App. [Panel Op.] 1978) (determining whether brief meets requirements of Anders). Counsel

delivered a copy of the brief to appellant. We advised appellant of his right to file a pro se response,

but he did not file a pro se response. See Kelly v. State, 436 S.W.3d 313, 319–21 (Tex. Crim. App.

2014) (noting appellant has right to file pro se response to Anders brief filed by counsel).

        We have reviewed the record and counsel’s brief. See Bledsoe v. State, 178 S.W.3d 824,

826–27 (Tex. Crim. App. 2005) (explaining appellate court’s duty in Anders cases). We agree the

appeals are frivolous and without merit. We find nothing in the record that might arguably support

the appeals.

        We affirm the trial court’s judgments.




                                                     /Bill Whitehill/
                                                     BILL WHITEHILL
                                                     JUSTICE

Do Not Publish
TEX. R. APP. P. 47
180053F.U05




                                                  –2–
                                      S
                             Court of Appeals
                      Fifth District of Texas at Dallas
                                     JUDGMENT

 CARLOS MANUEL RIVERA, Appellant                  On Appeal from the Criminal District Court
                                                  No. 6, Dallas County, Texas
 No. 05-18-00053-CR       V.                      Trial Court Cause No. F17-45821-X.
                                                  Opinion delivered by Justice Whitehill.
 THE STATE OF TEXAS, Appellee                     Justices Francis and Fillmore participating.

      Based on the Court’s opinion of this date, the judgment of the trial court is AFFIRMED.


Judgment entered August 27, 2018.




                                            –3–
                                      S
                             Court of Appeals
                      Fifth District of Texas at Dallas
                                     JUDGMENT

 CARLOS MANUEL RIVERA, Appellant                  On Appeal from the Criminal District Court
                                                  No. 6, Dallas County, Texas
 No. 05-18-00054-CR       V.                      Trial Court Cause No. F17-45822-X.
                                                  Opinion delivered by Justice Whitehill.
 THE STATE OF TEXAS, Appellee                     Justices Francis and Fillmore participating.

      Based on the Court’s opinion of this date, the judgment of the trial court is AFFIRMED.


Judgment entered August 27, 2018.




                                            –4–
                                      S
                             Court of Appeals
                      Fifth District of Texas at Dallas
                                     JUDGMENT

 CARLOS MANUEL RIVERA, Appellant                  On Appeal from the Criminal District Court
                                                  No. 6, Dallas County, Texas
 No. 05-18-00055-CR       V.                      Trial Court Cause No. F17-45823-X.
                                                  Opinion delivered by Justice Whitehill.
 THE STATE OF TEXAS, Appellee                     Justices Francis and Fillmore participating.

      Based on the Court’s opinion of this date, the judgment of the trial court is AFFIRMED.


Judgment entered August 27, 2018.




                                            –5–
                                      S
                             Court of Appeals
                      Fifth District of Texas at Dallas
                                     JUDGMENT

 CARLOS MANUEL RIVERA, Appellant                  On Appeal from the Criminal District Court
                                                  No. 6, Dallas County, Texas
 No. 05-18-00056-CR       V.                      Trial Court Cause No. F17-45824-X.
                                                  Opinion delivered by Justice Whitehill.
 THE STATE OF TEXAS, Appellee                     Justices Francis and Fillmore participating.

      Based on the Court’s opinion of this date, the judgment of the trial court is AFFIRMED.


Judgment entered August 27, 2018.




                                            –6–